Citation Nr: 9931604	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-13 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hydrocephalus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit claimed on appeal.


REMAND

As an initial matter, the Board finds that a determination as 
to whether the veteran's claim is well-grounded need not be 
made at this time as a remand is necessary in order to 
correct a procedural or due process defect.  As such, during 
the pendency of the veteran's appeal, the United States Court 
of Appeals for the Federal Circuit overturned the test that 
had been used for new and material evidence.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that 
the now-current standard for the submission of new and 
material evidence was not in effect at the time of the 
original RO decision.  As such, due process in this case 
dictates that this case be remanded for initial consideration 
and readjudication by the RO under the guidance provided in 
Hodge. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following developments:

1.  The veteran should be advised that 
while the case is on remand status, he is 
free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
The RO should allow a reasonable time, 
but within a definite time frame, for the 
submission of such additional evidence 
and argument, unless need for more time 
is shown or requested by the veteran or 
his representative.

2.  Upon the RO's receipt of any 
additional information or an indication 
from the veteran and his representative 
that there is nothing more to submit, the 
RO should readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
hydrocephalus with reference to the 
current standard for the submission of 
new and material evidence as outlined in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), and 38 C.F.R. § 3.156 (1999).  If 
the RO determines that new and material 
evidence has been submitted such that the 
claim is reopened, it should then 
determine whether the reopened claim is 
well grounded.  Elkins v West, 12 Vet. 
App. 209 (1999).  The RO should only 
proceed to consider the merits of the 
case if the reopened claim is found to be 
well grounded.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedure.  No action is required 
of the veteran or his representative until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S.CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


